NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

MICHAEL T. FLORIO,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D17-1294
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 15, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Mary M. Handsel, Judge.

Michael T. Florio, pro se.

No appearance by Appellee.


PER CURIAM.


              Affirmed without prejudice to any right Michael T. Florio has to seek timely

relief pursuant to a sworn motion filed under Florida Rule of Criminal Procedure 3.850.



LaROSE, C.J., and NORTHCUTT and KELLY, JJ., Concur.